Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39356   Page 1 of
                                      26




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 In re Flint Water Cases                   No. 5:16-cv-10444

                                           HON. JUDITH E. LEVY
                                           MAG. MONA K. MAJZOUB


                DOCUMENT PRODUCTION PROTOCOL

  I.    SCOPE

        A.    General

              The procedures set forth in this Document Production
              Protocol (the “Order”) shall govern the production of
              Documents in this above-captioned matter (the “Litigation”),
              unless otherwise agreed to in writing by the Parties or as
              ordered of the Court. To the extent that non-parties produce
              Documents in this case, the Parties agree to request that such
              non-parties adopt this Order.

        B.    Scope of Production

              This Order does not address the scope of the Parties’
              productions.

        C.    Subsequent Orders and Modification

              This Order shall not preclude subsequent agreements
              between the Parties relating to Documents, nor shall it
              preclude any Party from seeking an amendment or
              modification of this Order from the Court.

              This Order may not be modified or amended except in writing
              signed by all Parties. Court approval is not required to modify


                                                                          PAGE 1
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39357   Page 2 of
                                      26




              or amend this Order, provided that such modification or
              amendment is in writing signed by all Parties.

        D.    Previously Produced Documents

              The Parties agree that Documents that have previously been
              produced in the Litigation, or in other related litigation, need
              not be re-produced to be consistent with this Order so long as
              the earlier productions are consistent with the attached ESI
              protocol(s). This provision only applies to productions made
              prior to the entry of this Order.

        E.    Confidentiality of Produced ESI

              Nothing in this Order is intended to be inconsistent with the
              Stipulated Confidentiality Order that the Court has entered
              in this Litigation (Dkt. 299), and where anything in this
              Order is inconsistent with the terms of the Confidentiality
              Order, the terms of the Confidentiality Order shall prevail. If
              a document is produced subject to a claim that it is protected
              from disclosure under the Confidentiality Order, the word
              “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” shall be
              burned electronically on each page of such document or
              otherwise identified as such consistent with this Order and
              any other orders entered by this Court.

  II.   DEFINITIONS

        A.    “Documents” means “Documents” as defined in Federal Rule
              of Civil Procedure 34(a)(1)(A), and Electronically Stored
              Information, as defined below, and shall be interpreted in the
              broadest sense possible.

        B.    “Electronically stored information” or “ESI,” as used
              herein, means and refers to computer-generated information
              or data, stored in or on any storage media located on
              computers, file servers, disks, tape, USB flash (“thumb”)
              drives or other real or virtualized devices or media, as such



                                                                          PAGE 2
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39358   Page 3 of
                                      26




              information is defined in Federal Rule of Civil Procedure
              34(a)(1)(A).

        C.    “Native Format” means and refers to the format of ESI in
              which it was generated or as it is used by the Producing Party
              in the usual course of its business and in its regularly
              conducted activities.

        D.    “Media” means an object or device, including but not limited
              to a disc, tape, computer, drive, or other device, whether or
              not in the Producing Party’s physical possession, on which
              data is or was stored.

        E.    “Metadata” means and refers to: (i) information embedded
              in a native file that is not ordinarily viewable or printable
              from the application that generated, edited, or modified such
              native file; and (ii) information generated automatically by
              the operation of a computer or other information technology
              system when a native file is created, modified, transmitted,
              deleted, or otherwise manipulated by a user of such system.

        F.    “OCR” means and refers to an optical character recognition
              file which is created by software used in conjunction with a
              scanner that is capable of reading text-based Documents and
              making such Documents searchable using appropriate
              software.

        G.    “Party” or “Parties” means and refers to the named
              Plaintiffs and/or Defendants in the above-captioned matter.
              “Producing Party” refers to a Party (or non-party that avails
              itself of this Order) that produces Documents in this
              Litigation.

        H.    “Redacted Document” means any Document that contains
              a text box redaction over any portion of the Document, or
              contains other means to intentionally obscure any portion of
              the Document.




                                                                          PAGE 3
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39359   Page 4 of
                                      26




         I.   “Withheld document” means any Document that is omitted
              from production due to privilege or non-responsiveness.

  III.   MISCELLANEOUS

         A.   English Language

              To the extent any data exists in more than one language, the
              data shall be produced in English, if available. If no English
              version of a document is available, the Producing Party does
              not have an obligation to produce an English translation of a
              document.

         B.   Cooperation

              The Parties shall, as necessary, meet and confer to exchange
              information regarding issues associated with any production
              of Documents.

         C.   Reservation of Rights

              Nothing contained herein is intended to create a precedent
              for, or to constitute a waiver or relinquishment of, any Party’s
              objections or arguments pertaining to any potential future
              productions of Documents.

         D.   Relief from this Order

              Any Party may request that the Court modify or amend the
              terms of this Order by the filing of an appropriate motion.
              Prior to filing such a motion, the Party seeking such
              modification or amendment must first meet and confer with
              the relevant Parties.

         E.   Production Costs

              This Order does not address the costs of Document production
              and the Parties reserve their rights with respect to the
              allocation of those costs.



                                                                          PAGE 4
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39360   Page 5 of
                                      26




  IV.   TECHNICAL SPECIFICATIONS

        A.    Image Files

              All Documents are to be produced as black and white images,
              unless otherwise addressed herein.

              Black and white images are to be produced as Group IV, black
              and white single page TIFF images with the file extension,
              .TIFF.

              To the extent a Party requests that any ESI be produced in
              color, as opposed to black and white, the Parties shall meet
              and confer as to whether reproduction in color is necessary
              and appropriate.

              Each image file is to be named with its corresponding
              production bates number.

        B.    Image File Formats

              Microsoft Word documents will be imaged showing track
              changes and comments.

              Microsoft PowerPoint files will be imaged showing notes in
              Notes Pages.

        C.    Native Files

              When producing Documents in Native Format, the files are to
              be named with the bates number assigned to the Document
              and the confidentiality legend, if applicable. For Example:
              Bates123456 – Confidential.XLSX

              For each Native Format file produced, a TIFF image
              placeholder should be included. The placeholder is to state,
              “This document has been produced in native format” and it
              should be endorsed with the confidentiality legend, if
              applicable, and bates number.



                                                                          PAGE 5
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39361   Page 6 of
                                      26




              A text file must be provided for each native file. If extracted
              text is not available, the text file should include a machine
              generated OCR.

              Both the image and text file must be named with the bates
              number.

              Documents that cannot be accurately TIFF-imaged must be
              produced in their Native Formats, unless otherwise agreed to
              between the Parties, or as required by this Order. Such files
              include video and audio recording and database files.

              All spreadsheets should be produced in their Native Format,
              except those that require redaction (the requirements of
              which are detailed below).

              The Parties agree to work out a future protocol governing the
              use and format of Documents produced pursuant to this
              paragraph at trial, depositions, and hearings.

        D.    Hard Copy Paper Documents

              Hard copy paper documents shall be produced as images files,
              and, to the extent reasonably practicable, produced in the
              manner in which those documents were kept in the ordinary
              course of business. Where hard copy paper documents have
              “post-it notes,” tabs, or other labels, such information shall be
              produced to the extent reasonably practicable. The Producing
              Party will utilize reasonable best efforts to ensure that hard
              copy paper documents are produced in a manner that
              maintains the physical unitization of documents.

        E.    Proprietary Files

              To the extent that Documents produced cannot be rendered or
              viewed without the use of proprietary third-party software,
              the Parties shall meet and confer to minimize any expense or
              burden associated with the production of such Documents in
              a reasonably usable format, including issues as may arise


                                                                          PAGE 6
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39362   Page 7 of
                                      26




              with respect to obtaining access to any such software and
              operating manuals which are the property of a third-party.

        F.    Extracted Text/OCR

              Each produced Document will have a single text file, named
              for the production bates number. The text files will delivered
              as multi-page ASCII. The location of the text file for a
              document will be captured in the TextFileLink field.

              For native files, extracted text is to be produced.

              For any redacted Documents, a machine generated OCR text
              file from the redacted image is it to be provided, except that
              information which is redacted.

              For any hard copy paper documents, a machine generated
              OCR text file is it to be provided.

        G.    Metadata

              Metadata fields associated with all Documents will be
              produced, as set forth below, except for Documents that do not
              include metadata, or the metadata is not machine extractable.
              For Redacted Documents, metadata fields must be produced,
              except those that disclose redacted information

              Metadata should be provided in a .DAT file. The first line of
              the load file must include the field names. Each subsequent
              line will contain the fielded information for the Document. All
              .DAT files produced in this Litigation should contain the same
              fields in a consistent order.

              This Order shall not be construed to affect whether
              information contained in the metadata produced shall be
              admissible evidence about the corresponding Document;
              rather, the Parties’ positions with regard to admissibility
              shall be preserved.




                                                                          PAGE 7
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39363   Page 8 of
                                      26




        H.    Load File Specifications – Delimiters

              The .DAT file will use the following delimiters for all
              Documents produced:

               Delimiter Character                Function             ASCII
                                                                       Code
                     þ       Default      The field delimiter         254
                                          separates the load file
                                          columns
                    “|”      Pipe         The text qualifier.       124
                                          Marks the beginning
                                          and end of each load file
                                          field.
                    ®        Newline      The delimiter that        174
                                          marks the end of a line
                                          of extracted or long
                                          text. Concordance
                                          replaces all carriage
                                          returns or carriage
                                          return linefeed
                                          combinations with the
                                          newline code.

                    Sample Concordance (.DAT) load file:
                    þProdBegBatesþþProdEndBatesþþProdBegAttachþþPr
                    odEndAttachþ
                    þGP0000001þþGP0000002þþþþ
                    þGP0000003þþGP0000057þþþþ

        I.    Load File Specifications – Production Fields

              The following fields will be provided for all Documents
              produced.




                                                                          PAGE 8
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39364   Page 9 of
                                      26




                  Field Name           Description           Applies
                                                                To
                ProdBegBates       Beginning bates          All
                                   number of all            Documents
                                   produced document
                ProdEndBates       Ending bates             All
                                   number of all            Documents
                                   produced
                                   documents
                ProdBegAttach      Beginning                All
                                   attachment number        Documents
                ProdEndAttach      Ending attachment        All
                                   number                   Documents
                Confidential       Confidentiality          All
                                   designation              Documents
                NativeFileLink     Production path to       All
                                   native file              Documents
                TextFileLink       Production path to       All
                                   extracted text or        Documents
                                   OCR file

        J.    Load File Specifications – Metadata Fields

              A Producing Party shall produce the following metadata fields
              for Documents, all Microsoft Word documents (“EDOC”)
              and/or all email (“Email”), to the extent the information is
              available, as specified below:

                 Field Name           Description            Applies
                                                               To
                Author           Native file author         EDOC
                File Name        Name of the                EDOC
                                 application file
                DateCreated      Date file was created      EDOC
                TimeCreated      Time file was created      EDOC
                DateMod          Date file was last         EDOC
                                 modified


                                                                          PAGE 9
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39365    Page 10
                                    of 26




                Field Name            Description           Applies
                                                              To
               TimeLastMod       Time file was             EDOC
                                 modified
               To                Recipient(s)              Email
               From              Sender                    Email
               CC                Carbon copy               Email
                                 recipient(s)
               BCC               Blind carbon copy         Email
                                 recipient(s)
               Subject           Subject line of the       Email
                                 email
               Date Sent         Email sent date           Email
               TimeSent          Email sent time           Email
               Date Rec          Email received date       Email
               TimeRcvd          Email received time       Email
               Custodian         Individual in             All
                                 possession of the         Documents
                                 document or Mailbox.
               Other             ***In the event cross     All
               Custodian or      custodian de-             Documents
               dup custodian     duplication is
                                 employed
               Source            Physical location,        All
                                 computer or server        Documents
                                 from which the data
                                 was collected
               DocType           Type of file (Word,       All
                                 Excel, email, etc)        Documents
               DocExt            File extension of         All
                                 document                  Documents
               Native File       Size of file in bytes     All
               Size                                        Documents
               Hash Value        MD5 Hash Value            All
                                                           Documents
               Confidentiality                             All
               Designation                                 Documents

                                                                          PAGE 10
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39366    Page 11
                                    of 26




                Field Name            Description           Applies
                                                               To
               Redacted                                    All
                                                           Documents
               Withheld          Identifies any Family     All
                                 Member of a               Documents
                                 Document that is
                                 omitted from
                                 production
               Email Folder                                All
               Path                                        Documents
               Page Count                                  All
                                                           Documents
               Conversation                                All
               Index                                       Documents

       K.    Deduplication

             ESI will be deduplicated globally following industry-standard
             global deduplication algorithms. An acceptable method, such
             as the MD5 hash format, shall be used for any deduplication.
             Additional custodians who had a copy prior to deduplication,
             such as email recipients, copyees, or blind copyees, will be
             populated in the “DupCustodia” or “Other Custodian”
             metadata fields.

       L.    Document Families

             Whenever a Document is produced, the entire corresponding
             family of Documents (i.e. parent and all children, the
             “Document Family,” and individually a “Family Member”)
             will be also produced. If a Family Member is withheld for
             any reason, then that Document should be replaced by a
             placeholder identifying that it has been withheld. Document
             Families will be produced with a continuous bates range. The
             Parties agree to meet and confer regarding any challenges to
             documents that are withheld from a document family as non-
             responsive.

                                                                          PAGE 11
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39367    Page 12
                                    of 26




             Withholding non-responsive attachments cannot be used as a
             basis to challenge the completeness of a document for
             evidentiary purposes under FRE 106.

       M.    Email Threading

             For emails, in addition to de-duplication, email threading may
             be utilized. Threading allows emails that are wholly contained
             in a later, surviving email, with all of the recipients and
             attachments contained, to be identified and suppressed from
             production. An email is only suppressed from production if
             100% of the message body is contained, all addresses are
             included, and all attachments are included in a later email
             that is produced.

       N.    Voicemails, Text Messages and Smart Phone ESI

             For production of these forms of ESI, the Parties shall meet
             and confer regarding the scope of said production and the
             applicable custodians for whom an obligation to search and
             produce exists. Production requests for these forms of ESI
             shall identify the custodian, search terms, and timeframe.
             Indiscriminate terms, such as the Party’s name, are
             inappropriate unless combined with narrowing search criteria
             that sufficiently reduce the risk of overproduction. The
             Parties shall cooperate to identify the proper custodians,
             proper search terms and proper timeframe.

       O.    Redactions and Logs

             A Producing Party shall disclose and describe the basis for
             every redaction in a Redacted Document.

             The basis for all redactions shall be specified in the
             appropriate metadata field that corresponds to the Redacted
             Document.

             In addition, for each redaction, a Producing Party must also:
             (a) include a text box describing the basis for the redaction


                                                                          PAGE 12
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39368    Page 13
                                    of 26




             (“Text Box Redactions”) on the Redacted Document; or (b)
             produce a corresponding log that identifies and describes the
             basis for the redaction.

             If a Party opts to utilize Text Box Redactions, the redactions
             on images shall be made with white boxes with black borders,
             and shall contain black text that describes the basis for the
             redaction, for example, “Attorney-Client Privilege,” “Work
             Product Privilege,” “PPI” (Protected Personal Information),
             “PHI” (Protected Health Information, or “NRI” (Non-
             Responsive Information). If a Party has more than one basis
             for a redaction, then the Text Box Redaction need only
             identify one basis, but all basis must be identified in the
             metadata.

             Where some or all of the e-mail string is privileged, the
             Parties need only include one entry on the privilege log for the
             entire e-mail string and need not log each e-mail contained in
             the chain separately.

             Documents that are to be produced in Native Format, but that
             require redactions, may be produced as TIFF images (as to
             spreadsheets, imaged unhiding hidden cells, rows, columns,
             or sheets), with extracted text, with the relevant portions
             redacted, or in Native Format using a commercially available
             “native redaction” tool, or by producing a copy of the Native
             Format file with the relevant portions replaced with the mark
             “[REDACTED”]or a similar mark. If modification of a Native
             Format file is required for redaction purposes, metadata
             information associated with that file should remain
             unchanged unless it also requires redaction.

       P.    De-Nisting of ESI

             The Parties may remove operating system files and program
             files with the assistance of their respective information
             technology vendors or agents prior to conducting searches of
             data in accordance with the National Software Reference
             Library De-Nisting Process.

                                                                          PAGE 13
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39369    Page 14
                                    of 26




       Q.    Replacement Images

             In the event that an already produced Document or set of
             Documents has to be re-produced or a new load file or
             “overlay” is produced for any production, the new production
             shall always maintain the same bates number for any re-
             produced Documents, with the addition of the suffix “-R” at
             the end of the bates number.

       R.    Production of Databases and Other Structured Data

             Generally, databases should be produced in a mutually
             agreeable data exchange format, which may include
             production of reports generated from database rather than
             producing the entire database. To determine the data that is
             relevant to the document requests, a list of databases and
             systems used to manage relevant data should be provided
             with the following information:

                   i.      Database Name
                   ii.     Type of Database
                   iii.    Software Platform
                   iv.     Software Version
                   v.      Business Purpose
                   vi.     Users
                   vii.    Size in Records
                   viii.   Size in Gigabytes
                   ix.     A List of Standard Reports
                   x.      Database Owner or Administrator’s Name

             Upon review of the list, the Parties agree to meet and confer
             regarding the data to be produced from each source, if any,
             and the form(s) of the production thereof.




                                                                          PAGE 14
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39370    Page 15
                                    of 26




 V.    PRODUCTION SPECIFICATIONS

       A.    All Deliveries

             Productions may be delivered either via encrypted physical
             media or via secure electronic download, or as otherwise
             agreed by the Parties.

             All file paths should be relative.

             Data to be encrypted and the decryption key should be
             provided prior to the delivery of the physical media.

             An electronic version of the cover letter should be included.
             The decryption key should not be contained in the cover letter
             accompanying the physical media.

       B.    Physical Delivery

             Productions that are delivered via physical media should be
             self-contained and not require that multiple discs or drives be
             combined after delivery.

             The disc or drive should be clearly labeled with the following
             information:

                     Date of the production
                     Producing Party
                     Production Regarding
                     Production Volume
                     Bates Range
                     Number of Records

       C.    Electronic Delivery

             The production should be announced via e-mail and made
             available for immediate download upon receipt of the e-mail.




                                                                          PAGE 15
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39371    Page 16
                                    of 26




             Delivery should be via a secure file transfer (SFT) system, or
             a password protected link. Productions made via insecure file
             transfer sites or sent via email may be rejected.

             Electronic deliveries must remain downloadable for seven
             days after the production date or until the production has
             been downloaded and confirmed to be complete.




                                                                          PAGE 16
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39372   Page 17
                                    of 26




                  APPENDIX A(1)
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20         PageID.39373     Page 18
                                    of 26


                              Appendix A(1) - ESI Protocol

  1.     Scope. The Parties agree that each producing Party is best situated to
  evaluate the procedures, methodologies, and technologies appropriate for
  preservation, collection, and review of their own paper documents and electronically
  stored information (together with paper documents, "ESI"). Accordingly, this
  Protocol shall govern only the actual production of paper documents and ESI and
  shall in no way affect the Parties' respective rights and obligations concerning the
  preservation, collection, and review of ESL All Parties preserve their attorney­
  client privileges and other privileges, and there is no intent by this Protocol, or the
  production of documents pursuant to this Protocol, to in any way waive or weaken
  these privileges. Nothing in this Protocol shall limit the Parties' respective rights
  and obligations concerning confidential, proprietary or private information, with
  respect to which they may make such agreements or stipulations as they see fit,
  subject to applicable law. All documents produced pursuant to this Protocol are
  fully protected and covered by the Parties' confidentiality agreements, and orders of
  the Court, as well as any clawback agreements, and protective order(s) of the Court
  effectuating the same.

  2.     Hard Copy Paper Documents. Hard copy paper documents shall be
  scanned and, to the extent reasonably practicable, produced in the manner in which
  those documents were kept in the ordinary course of business. Where hard copy
  paper documents have "post-it notes," tabs, or other labels, the information on the
  label shall be scanned and produced to the extent reasonably practicable. The
  Parties will utilize reasonable best efforts to ensure that hard copy scanned paper
  documents are produced in a manner that maintains the physical unitization of
  documents.

  3.     Images. Except as otherwise provided in paragraph 4, below, all documents
  that are produced will be produced as images. Images will be produced as Single
  Page Group IV, 300 DPI, black and white TIFF images named as the beginning
  Bates number. To the extent that a party believes that any ESI should be produced
  in color, as opposed to black and white, the parties shall meet and confer as to
  whether reproduction in color is necessary and appropriate. Page level Bates
  numbers will be branded in the lower right of the image and additional
  confidentiality legends applied to the lower left (if applicable). The following
  formatting will be applied to Microsoft Word, Excel, and PowerPoint documents:

           a. Word documents will be imaged showing track changes and comments;
           b. Excel files with redactions will be imaged un-hiding any hidden cells,
              rows, columns, or sheets; and
           c. PowerPoint files will be imaged showing notes in Notes Pages.
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20         PageID.39374     Page 19
                                    of 26


  If a Party determines in good faith that it needs a document, which has been
  produced as an image, to be produced in its native file format, the Party will submit
  a request for such native file to the producing Party, in writing, and the Parties will
  meet and confer in good faith to discuss the request. Such request to the producing
  Party shall include the Bates number of each imaged document that is requested in
  native file format.

  4.      Native Files. When available, native fiies will be produced for Excel
  documents that do not contain any redacted information. Native files will be
  produced for email messages (MSG format) unless: (1) the email message contains a
  redaction; (2) any attachment to the email message contains a redaction; or (3) the
  email contains a non-responsive attachment. Native files will be produced for all
  files that cannot be imaged (e.g. audio and video files). With the exception of email,
  when a native file is produced, the producing party will produce a placeholder (a
  single-page TIFF slip-sheet indicating that the native file was produced) along with
  the file itself in native format; and the name of the native file will be the Bates
  number of the corresponding slip-sheet. Email that is produced in native format
  will also include a TIFF image of the email as described in paragraph 3. The
  metadata load file that is included with a production shall include available native
  file link information for each native file that is produced.

 5.    Metadata. A standard Concordance delimited load file (.DAT), with field
 header information added as the first line of the file, will be provided with each
 production. The Parties are not required to produce metadata from any electronic
 document if metadata does not exist in the document or the metadata is not
 machine-extractable. Documents will be produced with related metadata (to the
 extent it exists) as described in Appendix B. DAT file delimiters:

           a. Column delimiter: Default is ,r (ANSI 182)
           b. Quote: Default isl> (ANSI 254)
           c. Record delimiter: Default is ® (ANSI 17 4)
           d. Multi-value delimiter: Default is ; (ANSI 059)

  For redacted documents, metadata fields must be produced only to the extent such
  fields will not disclose redacted information.

 6.    Image Cross Reference. A standard Opticon (.OPT) file will be provided
 with each production that contains imaged documents.

 7.    Text. Document level text files (.TXT) will be provided for each document
 produced. Text files will be named the first Bates number of the respective
 document. Extracted text will be provided when it exists for non-redacted
 documents. When extracted text is provided for an email, the email header
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20         PageID.39375     Page 20
                                    of 26


  information must appear in the extracted text. OCR text will be provided for
  documents when no extracted text exists, when the document is redacted, and for
  all PDF documents. A text load file (.LST) will be provided to load the text from the
  .TXT files into a review platform.

  8.    Encoding Format. TXT, DAT, OPT, and LST files will be provided in ANSI
  encoding.

  9.     Deduplication. ESI will be deduplicated across custodians (i.e. global
  deduplication) following industry-standard deduplication algorithms. An acceptable
  method, such as the MD5 hash format, shall be used for any deduplication.
  Additional custodians who had -a copy prior to deduplication, such as email
  recipients,  copyees,     or blind copyees, • will be populated 1n the
  "DupCustodian_w_Orig'' metadata field referenced in Appendix B.

  10.    Document Families. Whenever a document is produced, the entire
  corresponding family of documents (i.e. parent and all children) will be produced,
  except to the extent any member of the family is withheld because of privilege or
  confidentiality. Notwithstanding the foregoing, if an email message is produced in
  response to a discovery request or a subpoena, then non-responsive attachments to
  the email are not required to be produced. If a family member is withheld for any
  reason then that document should be replaced by a placeholder identifying that it
  has been withheld. Families of documents will be produced with a continuous Bates
  range. Child documents will refer to their corresponding parent document via the
  "Production Bates - Attach Begin" metadata field referenced in Appendix B.

  11.    Email Threading.        For emails, in addition to de-duplication across
  custodians, thread de-duplication may be applied prior to production. Thread de­
  duplication allows emails that are wholly contained in a later, surviving email, with
  all of the recipients and attachments contained, to be identified and suppressed
  from production. An email is only removed from production if 100% of the message
  body is contained, all addresses are included, and all attachments are included in a
  later email that is produced. To facilitate a receiving Party's use of email threading:

            a. When extracted text is provided for an email, the email header
               information must appear in the extracted text; and
            b. The Conversation Topic Index and Parent ID metadata fields
               referenced in Appendix B must be provided for all emails produced as
               images.

 12.     Voicemails, Text Messages, and Smartphone ESI. Production requests
 for these forms of ESI shall only be propounded for specific issues, rather than
 general discovery. In addition, discovery of this information shall be phased and
 initially limited to three (3) custodians. Production requests for these forms of ESI
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20        PageID.39376     Page 21
                                    of 26


  shall identify the custodian, search terms, and timeframe. Indiscriminate terms,
  such as the Party's name, are inappropriate unless combined with narrowing search
  criteria that sufficiently reduce the risk of overproduction. The Parties shall
  cooperate to identify the proper custodians, proper search terms and proper
  timeframe. Requests for additional custodians, search terms and timeframes shall
  only be discussed by the Parties after the initial phased production and only upon
  showing a distinct need.

 13.    Redactions. Redactions on images shall be made with white boxes and
 contain black text that reasonably describes the nature of the asserted privilege or
 confidential information such as, for example, "Attorney-Client Privilege," "Work
 Product Privilege," "PPI" (Protected Personal Information), "PHI" (Protected Health
 Information, or "NRI" (Non-Responsive Information). If a Party redacts a document
 based on more than one claim of privilege or confidentiality, then the text that
 appears on the redaction need only describe the nature of one of the claims of
 privilege or confidentiality, but the corresponding entry in a privilege log must state
 all claims of privilege and confidentiality. For example, and without limiting the
 foregoing, if a Party claims that redacted text is protected by both the attorney­
 client privilege and the work product privilege, then the text that appears on the
 redaction on the face of the document may state only "Attorney-Client Privilege,"
 but the corresponding entry in a privilege log must state both "Attorney-Client
 Privilege" and "Work Product Privilege." In addition to redactions based on claims
 of privilege and confidentiality, the Parties may redact all non-responsive
 information.

   14.   De-Nisting of ESI. The Parties may remove operating system files and
   program files with the assistance of their respective information technology vendors
   or agents prior to conducting searches of data in accordance with the National
 · Software Reference Library De-Nisting Process.

 15.    Third-Party Software. To the extent that documents produced cannot be
 rendered or viewed without the use of proprietary third-party software, the Parties
 shall meet and confer to minimize any expense or burden associated with the
 production of such documents in an acceptable format, including issues as may arise
 with respect to obtaining access to any such software and operating manuals which
 are the property of a third party.

 16.   No Waiver by Disclosure.

           a. If a producing Party discloses information that the Party thereafter
              claims to be privileged or confidential ("Disclosed Protected
              Information"), the disclosure of the Disclosed Protected Information
              shall not constitute or be deemed a waiver or forfeiture of any claim of
              privilege or confidentiality that the Party would otherwise be entitled
              to assert with respect to the Disclosed Protected Information and its
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20        PageID.39377     Page 22
                                    of 26


              subject matter in this litigation, any investigation, or any other
              federal, state, or administrative proceeding.
           b. The producing Party may assert in writing any privilege or claim of
              confidentiality with respect to the Disclosed Protected Information.
              The receiving Parties must-unless they contest the claim of privilege
              or confidentiality for each document in the Disclosed Protected
              Information-within five (5) business days of receipt of that writing, (i)
              return or destroy all copies of the Disclosed Protected Information, and
              (ii) sequester the Disclosed Protected Information and (iii) provide a
              written notification to the producing Party that all of the Disclosed
              Protected Information has been sequestered, returned or destroyed.
              Within five (5) business days of receipt of the notification that the
              Disclosed Protected Information has been sequestered, returned or
              destroyed, the producing Party must provide a privilege log with
              respect to the Disclosed Protected Information to the receiving Parties.
              The Parties may stipulate in writing to extend the time periods set
              forth in this sub-paragraph.
          c. If a receiving Party contests the claim of privilege or confidentiality for
             Disclosed Protected Information, the receiving Party may not disclose
             any of the Disclosed Protected Information, except under seal to a
             court of law, until the resolution of the objection. Pending such
             resolution, the receiving Party must sequester the Disclosed Protected
             Information and not use the Disclosed Protected Information or
             disclose it to any person other than as required by law.
          d. Disclosed Protected Information that is sought to be reclaimed by a
             producing Party shall not be used as grounds by any other Party or
             third party to argue that any waiver of privilege or protection has
             occurred by virtue of its production.
          e. The producing Party retains the burden of establishing the privileged
             or protected nature of the Disclosed Protected Information.

 17.    Reservation of Rights. Nothing contained herein is intended to create a
 precedent for, or to constitute a waiver or relinquishment of, any Party's objections
 or arguments pertaining to any potential future productions of ESL Nothing
 contained herein constitutes a waiver of any Party's rights or obligations under any
 law, including but not limited to laws regarding any matter or information that is or
 may be claimed to be privileged, confidential, proprietary, or otherwise personal or
 private.

 18.     Entire Agreement/Modification.          This Protocol contains the entire
 agreement of the Parties with respect to the production of ESI, and any statement,
 promise, or inducement made by either Party not set forth herein shall be of no
 effect, nor shall it be used in construing the terms of this Protocol. This Protocol
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20        PageID.39378     Page 23
                                    of 26


  may not be modified or amended except in writing signed by all Parties. Court
  approval is not required to modify or amend this Protocol, provided that such
  modification or amendment is in writing signed by all Parties.

  19.     Relief from this Protocol. Any Party may request relief from any
  obligation set forth in this Protocol. All such requests shall be in writing and
  submitted to the Court for consideration, with a copy of the request served to all
  Parties via email and U.S. mail. Any Party may oppose any request for relief by
  submitting a written opposition to the Court, with a copy of the opposition served to
  all Parties via email and U.S. mail within five (5) days of service of the request for
  relief.

  20.    Cost Shifting. Each Party expressly reserves the right to petition the Court
  to shift the cost of the production of ESI to the requesting Party.

                                          ###-
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20   PageID.39379   Page 24
                                    of 26




                  APPENDIXA(2)
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20        PageID.39380   Page 25
                                    of 26


                            Appendix A(2) - Metadata Fields



   Production Volume              Production volume name.
   Production -Begbates           Beginning bates number of document.
   Production -Endbates           Ending bates number of document.
   Production Bates -Attach
                                  Beginning bates number of attached documents.
   Be ·n
   Production Bates -Attach
                                  Ending bates number of attached documents.
   End
   MD5Hash                        MD5 hash value of native file.
   Application                    Program commonly used to access the record.
   Extension                      File extension.
   File Name                      File name without the file path.
   Time Zone Field                Time zone at which record was collected.
   File Size (bytes)              Size of file in kilobytes.
   Relativity Image Count         Number of pages imaged.
                                  Person, device, or organization in possession of
   Custodian
                                  the record at the time of collection.
                                  Name(s) of custodian(s) with exact copy of file
   DupCustodian_w_Orig
                                  before deduplication.
   Created Date                   Date an edoc (loose file) was created.
   Created Time                   Time edoc (loose file) was created.
   Last Modified Date             Date edoc (loose file) was last modified.
   Last Modified Time             Time edoc (loose file) was last modified.
   App Created Date.              Date email attachment was created.
   App Created Time               Time email attachment was created.
   App Last Modified Date         Date email attachment was last modified.
   App Last Modified Time         Time email attachment was last modified.
   Subject                        Subject field of email.
   From (Name)                    Sender of email.
   Sent To                        The "to" addressee(s) of email.
Case 5:16-cv-10444-JEL-MKM ECF No. 1255-1 filed 09/08/20     PageID.39381      Page 26
                                    of 26




   cc                           The carbon copy addressee(s) of email.
   BCC                          The blind carbon copy addressee(s) of email.
   Sent Date                    Date email was sent.
   Sent Time                    Time email was sent.
   Received Date                Date email was received.
   Received Time                Time email was received.
   Conversation Topic Index     Unique identifier assigned to email chain by
   CTOPICINDEX                  Microsoft Outlook.
                                Unique identifier assigned to a child
   Parent ID
                                attachment's arent email.
                                Last editor of edoc (attachments / loose files)
   Author                       either inputted manually by author or through
                                a reference settin in file ro erties.
                                Title of edoc (attachments / loose files) either
   Title                        inputted manually by last editor or through a
                                 reference settin in file ro erties.
                                This field will contain the full path on the
   Native File Link             production media to any native files being
                                 roduced.
                                Section of the email message populated with
                                source and destination information. It
                                sometimes includes Sender IP Address, and
   Internet Header              Transit server information. Often includes
                                Sender / Recipient, subject, date-stamps,
                                message ID and more based on the originating
                                Mail User A ent.
